DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior rejection of the independent claim (3/3/22) s is hereby withdrawn in light of amendments incorporating objected-to allowable subject matter

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including determining the presence or absence of a second utterance after a non-utterance interval according to characteristics of a first utterance before the non-utterance interval, when the non-
utterance interval exceeds a set time, acquiring the presence/absence of the second utterance output by an artificial intelligence model by inputting the first utterance to the artificial intelligence model, wherein the artificial intelligence model is a classification model for extracting speech characteristics and context characteristics of the first utterance and determining the presence/absence of the second utterance
when the first utterance is input.
             Wilberding (US PGPUB 2019/0102145 A1) discloses capturing a voice input that includes a wake word portion and a voice utterance portion as well as a period of non-utterance between the portions to demarcate the locations of separate commands, keywords, or other information spoken by the user within the voice input
              Lin (US PGPUB 2020/0098354 A1) discloses determining whether to activate a voice activated device based on a speaking cadence of the user including determining periods of silence between utterances.
              O’Hart Kinney (US PGPUB 2019/0325898 A1) discloses extending an end-of-utterance timeout period in response to the presence of a disfluency at the end of a user’s speech to avoid cutting off the user mid-sentence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658